In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1175 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

C. GREGORY TURNER, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division 
             No. 13 CR 572 — Elaine E. Bucklo, Judge. 
                     ____________________ 

  ARGUED OCTOBER 26, 2015 — DECIDED SEPTEMBER 9, 2016 
               ____________________ 

   Before KANNE, ROVNER, and SYKES, Circuit Judges. 
    KANNE, Circuit Judge. Defendant Gregory Turner was con‐
victed of willfully conspiring, with Prince Asiel Ben Israel, to 
provide services for Zimbabwean Special Designated Nation‐
als (“SDNs”), a group of government officials and related in‐
dividuals deemed to be blocking the democratic processes or 
institutions of Zimbabwe. 
2                                                          No. 15‐1175 

    On  appeal,  Turner  raises  several  challenges  against  his 
pre‐trial and trial proceedings. First, he argues that the district 
court erred in admitting into evidence a document detailing 
his agreement to provide services for the Zimbabwean SDNs, 
called the “Consulting Agreement.” Second, he contends that 
the  district  court  erred  in  its  instructions  to  the  jury.  Third, 
Turner argues that the district court erred in its interactions 
with the jury after deliberations had begun. We affirm. 
    Before turning to the case, we note that Turner also claims 
that  the  evidence  obtained  pursuant  to  the  Foreign  Intelli‐
gence  Surveillance  Act  (“FISA”)  should  have  been  sup‐
pressed. (Appellant Br. 35–39.) We have reviewed the classi‐
fied materials and find that the investigation did not violate 
FISA. We shall issue a separate, classified opinion explaining 
this conclusion. See United States v. Daoud, 755 F.3d 479, 485 
(7th Cir. 2014), supplemented, 761 F.3d 678 (7th Cir. 2014). 
                           I. BACKGROUND 
   We begin with a brief synopsis of the relevant legal frame‐
work for Turner’s case, including the statutes, executive or‐
ders,  and  regulations  underlying  the  Zimbabwe  sanctions. 
Then,  we  summarize  the  pertinent  factual  background  and 
procedural history. 

     A. Legal Framework of Zimbabwe Sanctions 
    In  1977,  Congress  enacted  the  International  Emergency 
Economic Powers Act (“IEEPA”), Pub. L. 95‐223 (codified at 
50 U.S.C. §§ 1701–07), which empowered the President to de‐
clare a “national emergency” during peace time “to deal with 
any unusual and extraordinary threat, which has its source in 
whole or substantial part outside the United States, to the na‐
tional  security,  foreign  policy,  or  economy  of  the  United 
No. 15‐1175                                                           3 

States.” 50 U.S.C. § 1701(a). To counter this threat, the IEEPA 
broadly authorized the President to: 
       [I]investigate,  block  during  the  pendency  of  an  in‐
       vestigation,  regulate,  direct  and  compel,  nullify, 
       void, prevent or prohibit, any acquisition, holding, 
       withholding, use, transfer, withdrawal, transporta‐
       tion, importation or exportation of, or dealing in, or 
       exercising  any  right,  power,  or  privilege  with  re‐
       spect to, or transactions involving, any property in 
       which any foreign country or a national thereof has 
       any  interest  by  any  person,  or  with  respect  to  any 
       property,  subject  to  the  jurisdiction  of  the  United 
       States. 
Id.  § 1702(1)(B).  Additionally,  violations  of  “any  license,  or‐
der, regulation, or prohibition” issued pursuant to the IEEPA 
are unlawful and carry civil and criminal penalties. Id. § 1705. 
    In  March  2003,  President  George  W.  Bush  invoked  the 
IEEPA to issue Executive Order 13288, titled “Blocking Prop‐
erty of Persons Undermining Democratic Processes or Insti‐
tutions in Zimbabwe.” 68 Fed. Reg. 11457 (Mar. 6, 2003). This 
order declared a “national emergency” in response to “an un‐
usual  and  extraordinary  threat  to  the  foreign  policy  of  the 
United States” arising from the actions and policies of certain 
Zimbabwean government officials that were “undermin[ing] 
Zimbabwe’s  democratic  processes  or  institutions,  contrib‐
uting to the deliberate breakdown in the rule of law in Zim‐
babwe, to politically motivated violence and intimidation in 
that country, and to political and economic instability in the 
Southern African region.” Id. 
    To counter this threat, Executive Order 13288 prohibited 
“[a]ny  transaction  or  dealing  by  a  United  States  person  or 
4                                                      No. 15‐1175 

within the United States in property or interests in property” 
belonging to any of the special designated nationals (“SDNs”) 
listed in the Annex. Id. Prohibited transactions or dealings in‐
clude “the making or receiving of any contribution of funds, 
goods, or services to or for the benefit of any person listed in 
the  Annex.”  Id.  The  order  also  prohibited  “any  conspiracy 
formed to violate the prohibitions.” Id. 
    Among  the  seventy‐seven  persons  listed  in  the  Annex 
were  Robert  Gabriel  Mugabe,  the  President;  Simon  Khaya 
Moyo,  the  former  Deputy‐Secretary  for  Legal  Affairs  (and 
current  Ambassador  to  South  Africa);  Emmerson 
Mnangagwa, the Parliamentary Speaker; and Samuel Mum‐
bengegwi, the former Minister of Industry and International 
Trade (and current Foreign Minister). Id. In November 2005, 
President  Bush  issued  Executive  Order  13391,  which  reiter‐
ated the prohibitions described in Executive Order 13288 but 
also  took  “additional  steps,”  such  as  expanding  the  list  of 
SDNs to include Gideon Gono, Governor of the Federal Re‐
serve Bank. See 70 Fed. Reg. 71201 (Nov 22, 2005). Both exec‐
utive orders remain in effect. 
   To  effectuate  these  executive  orders,  the  Department  of 
Treasury’s Office of Foreign Asset Control (“OFAC”) enacted 
several regulations, commonly referred to as the “sanctions” 
against the Zimbabwean SDNs. 31 C.F.R. § 541.101 et seq. Un‐
der  31  C.F.R.  § 541.201(a)(1),  property  located  within  the 
United  States  belonging  to  Zimbabwean  SDNs  is  deemed 
“blocked  and  may  not  be  transferred,  paid,  exported,  with‐
drawn, or otherwise dealt in.” Under 31 C.F.R. § 541.405, the 
prohibited dealings with SDNs include “legal, accounting, fi‐
nancial, brokering, freight forwarding, transportation, public 
No. 15‐1175                                                           5 

relations,  or  other  services”  and  extend  “to  services  per‐
formed in the United States or by U.S. persons, wherever lo‐
cated.” Pursuant to 31 C.F.R. § 541.204(b), “[a]ny conspiracy 
formed to violate any of the prohibitions set forth in this part 
is prohibited.” However, U.S. persons may apply for a license 
from OFAC that, if granted, would permit them “to engage in 
any  transactions  prohibited,”  such  as  providing  services  to 
SDNs,  without  violating  these  sanctions.  31  C.F.R. 
§ 501.801(b). 

   B. Factual Background and Procedural History 
    From November 2008 until April 2010, Turner conspired 
with Ben Israel to provide services to, or on behalf of, Zimba‐
bwean SDNs, without a license from the United States Treas‐
ury Department. Specifically, Turner and Ben Israel agreed to 
provide  public  relations  services—lobbying  U.S.  officials  to 
remove the sanctions, arranging for Zimbabwean officials to 
meet with U.S. officials to discuss the  removal  of sanctions, 
and assisting Zimbabwean officials in obtaining travel visas 
to the United States, to meet with U.S. officials to discuss re‐
moving the sanctions. Turner and Ben Israel were promised 
payment of $3,405,000 for their work. 
    On August 27, 2013, a grand jury returned an indictment 
against Turner, charging the following: (1) Count One alleged 
conspiring to act in the United States as an agent of a foreign 
government without prior notification to the Attorney Gen‐
eral, in violation of 18 U.S.C. §§ 371 and 951(a); (2) Count Two 
alleged  acting  in  the  United  States  as  an  agent  of  a  foreign 
government without prior notification to the Attorney Gen‐
eral, in violation of 18 U.S.C. § 951(a); and (3) Count Three al‐
leged willfully conspiring to provide services on behalf of, or 
for the benefit of, Zimbabwean SDNs, in violation of IEEPA, 
6                                                                No. 15‐1175 

50  U.S.C.  § 1705(c),  and  31  C.F.R.  §§ 541.201,  541.204,  and 
541.405.1 
    A jury trial against Turner began on September 29, 2014. 
During trial, the government presented evidence of Turner’s 
and Ben Israel’s agreement with Zimbabwean SDNs to pro‐
vide  lobbying  services  in  exchange  for  $3,405,000.  One  key 
piece of evidence was the Consulting Agreement, a document 
which contained details of the arrangement and a distinctive 
four‐installment payment structure keyed to specific events: 
(1) $90,000 upon signing of the contract, (2) $1,105,000 upon 
completion  of  a  meeting  in  Zimbabwe,  (3)  $1,105,000  upon 
completion  of  a  meeting  in  South  Africa,  and  (4)  $1,105,000 
upon  completion  of  this  project.  The  government  then  pre‐
sented  evidence  tying  the  Consulting  Agreement  to  corre‐
sponding actions by Turner, Ben Israel, and the Zimbabwean 
SDNs.  
    Additionally,  the  government  presented  evidence  of 
Turner’s and Ben Israel’s efforts to facilitate meetings and cor‐
respondence between U.S. officials and Zimbabwean SDNs. 
The  government  also  established  that  Turner  never  applied 
for or received a license from the U.S. Treasury Department 
to permit him to provide services to, or on behalf of, Zimba‐
bwean SDNs. 
   On October 10, 2014, the jury acquitted Turner on Counts 
One and Two and convicted him on Count Three. The district 
court held Turner’s sentencing hearing on January 20, 2015. 

                                                 
1 The August 27, 2013, indictment includes four counts, but only Counts 

One,  Two,  and  Four  pertain  to  Turner.  R.  38.  Therefore,  Count  Four  as 
listed in the indictment is what is referred to as “Count Three” in Turner’s 
case, for the purposes of his indictment, trial, and appeal. 
No. 15‐1175                                                         7 

The  district  court  determined  that  Turner’s  advisory  guide‐
lines range was 14 to 21 months, based on an offense level of 
14 and a criminal history category of I. Subsequently, the dis‐
trict court sentenced Turner to a within‐guidelines range sen‐
tence of 15 months’ imprisonment and one year of supervised 
release. Judgment was entered against Turner on January 21, 
2015. Turner appealed. 
                           II. ANALYSIS 
    On appeal, Turner raises several challenges to his pre‐trial 
and trial proceedings. When necessary, we provide additional 
factual background in order to fully address each claim.  
    First, Turner argues that the district court erred in admit‐
ting the Consulting Agreement into evidence as an authenti‐
cated coconspirator statement. Second, Turner contends that 
the district court erred in its instructions to the jury for Count 
Three,  specifically  contesting  the  court’s  definition  of  “will‐
fulness,” its decision not to require unanimity with regard to 
specific  SDNs,  and  its  inclusion  of  SDN  Mumbengegwi. 
Third, Turner argues that the district judge erred in his inter‐
actions  with  the  jury  after  deliberations  had  begun,  specifi‐
cally disputing the district judge’s replacement of juror Chism 
and his ex parte communications with the jury. 

   A. Consulting Agreement 
   We begin by examining Turner’s challenge to the district 
court’s admission of the Consulting Agreement into evidence 
as a  properly authenticated coconspirator  statement,  pursu‐
ant to Federal Rules of Evidence 901 and 801(d)(2)(E). 
8                                                      No. 15‐1175 

    On August 29, 2014, the government and Turner moved in 
limine to admit and to bar, respectively, the Consulting Agree‐
ment—the  document  that  the  government  argues  outlined 
Turner  and  Ben  Israel’s  agreement  with  officials  to  receive 
$3,405,000 for their services. 
    The  district  court,  on  September  22,  2014,  provisionally 
granted the government’s motion “on the assumption that it 
will introduce evidence at trial sufficient to support the fac‐
tual assertions made in its motion.” (R. 176 at 1–2.) The critical 
facts included the following: “that (1) Ben Israel and Turner 
acted in accordance with the Consulting Agreement’s distinc‐
tive payment structure and (2) Ben Israel, or someone acting 
on  his  behalf,  sent  the  Consulting  agreement  to  [a  National 
City Bank employee] to explain the purpose of the incoming 
wire  from  [Monica]  Mutsvangwa.”  (Id.  at  14.)  The  district 
court assessed that, assuming the government introduced ev‐
idence  establishing  these  facts,  the  Consulting  Agreement 
was admissible as an authenticated coconspirator statement. 
(Id. at 14–15) 
    Then, during trial, the government presented evidence for 
these factual assertions and moved to admit the Consulting 
Agreement into evidence as a coconspirator statement. (Trial 
Tr. 57, Oct. 1, 2014.) Turner responded: “No objection.” (Id.) 
   On appeal, Turner argues that the district  court erred in 
admitting the Consulting Agreement as a properly authenti‐
cated  coconspirator  statement, pursuant  to  Federal  Rules  of 
Evidence 901 and 801(d)(2)(E). Specifically, he contends that 
the  Consulting  Agreement  was  hearsay  and  that  it  was  not 
properly authenticated because the government presented in‐
sufficient evidence that Ben Israel was the declarant and that 
No. 15‐1175                                                          9 

the  Zimbabwe  meeting  took  place  in  accordance  with  the 
agreement’s payment structure. We disagree. 
    This court  reviews a district court’s interpretation  of the 
Federal Rules of Evidence de novo but the district court’s deci‐
sion to admit evidence for abuse of discretion. United States v. 
Mendiola, 707  F.3d 735,  738 (7th Cir. 2013). In Turner’s  case, 
the district court did not have to interpret the Federal Rules 
of  Evidence;  it  merely  determined  whether  the  Consulting 
Agreement  met  the  requirements  for  Rules  901  and 
801(d)(2)(E).  Accordingly,  we  review  the  district  court’s  ad‐
mission of the Consulting Agreement for an abuse of discre‐
tion. 
    Federal Rule of Evidence 901(a) provides that “[t]o satisfy 
the requirement of authenticating … an item of evidence, the 
proponent  must  produce  evidence  sufficient  to  support  a 
finding that the item is what the proponent claims it is.” The 
authentication  requirement  can  be  fulfilled  in  a  variety  of 
ways,  including  by  evaluating  “[t]he  appearance,  contents, 
substance, internal patterns, or other distinctive characteris‐
tics  of  the  item,  taken  together  with  all  the  circumstances.” 
Fed. R. Evid. 901(b)(4); see also United States v. Fluker, 698 F.3d 
988, 999 (7th Cir. 2012). “Only a prima facie showing of genu‐
ineness  is  required;  the  task  of  deciding  the  evidence’s  true 
authenticity and probative value is left to the jury.” Fluker, 698 
F.3d at 999. 
    This court has upheld the authentication of document ev‐
idence  under  Rule  901(b)(4)  where  the  declarant’s  specific 
identity was unknown but the content, other distinctive char‐
acteristics, and circumstances support that the declarant was 
a coconspirator. See, e.g., United States v. Mokol, 957 F.2d 1410, 
1420  (7th  Cir.  1992)  (holding  that  handwritten  bribe  sheets 
10                                                     No. 15‐1175 

found in the defendant’s home containing dates, names, ini‐
tials,  and  amounts  corroborated  by  other  evidence  were 
properly authenticated under Rule 901(b)(4), despite an un‐
known author). In United States v. De Gudino, 722 F.2d 1351, 
1355–56 (7th Cir. 1984), in affirming an alien‐smuggling con‐
viction,  this  court  held  that  lists  of  smuggled  aliens  were 
properly authenticated under Rule 901(b)(4), even though the 
lists’  author  was  unknown.  The  De  Gudino  court  held  that 
there was “prima facie evidence of … authenticity” based on 
the  testimony  outlining  the  conspiracy’s  smuggling  tech‐
niques, the fact that the lists were seized from the “headquar‐
ters of the [illegal alien smuggling] operation,” and the con‐
tents of the lists, which included “names of smuggled aliens 
and their sponsors, dates, telephone numbers, dollar figures, 
and records of payment.” Id. 
    Similar to De Gudino, here, the district court did not abuse 
its discretion in finding that the Consulting Agreement was 
properly  authenticated  under  Rule  901(b)(4),  despite  uncer‐
tainty regarding the identity of the declarant, based on its con‐
tent  detailing  the  distinctive  payment  structure  and  the  cir‐
cumstances surrounding its receipt. 
    First, the district court found, based on the government’s 
anticipated evidence (which was presented at trial), that Ben 
Israel  and  Turner  acted  in  accordance  with  the  Consulting 
Agreement’s distinctive structure. The court noted “the Con‐
sulting  Agreement’s  distinctive  payment  structure,”  which 
called for four payments keyed to specific events: (1) $90,000 
upon signing of this contract, (2) $1,105,000 upon completion 
of a meeting in Zimbabwe, (3) $1,105,000 upon completion of 
a meeting in South Africa, and (4) $1,105,000 upon completion 
of this project. (R. 176 at 3, 10.) The court observed, that this 
No. 15‐1175                                                         11 

payment  structure  had  a  “high  degree  of  correspondence” 
with  Ben  Israel’s  and  Turner’s  actions,  including  their  at‐
tempts to receive the $90,000 initial payment, their activities 
to arrange  a South Africa meeting  and “phase  three  visit to 
Zimbabwe,” and their ongoing efforts to be paid by Zimba‐
bwean officials. (Id. at 10–11.) 
    Next,  the  district  court  determined,  again  based  on  the 
government’s anticipated evidence (which was presented at 
trial),  that  Ben  Israel  or  a  coconspirator  sent  the  Consulting 
Agreement to a bank employee to explain the incoming wire 
from Monica Mutsvangwa. (Id. at 12–15.) It found that in re‐
sponse to a request from Ben Israel’s bank for documentation 
to explain the incoming wire from Mutsvangwa’s account, the 
Consulting Agreement was sent the next business day in an 
email  from  the  account  “princeasiel@aol.com,”  which  was 
used by Ben Israel. (Id. at 13–14.) 
    Taken together, the district court’s assessments relating to 
the Consulting Agreement’s distinctive characteristics and re‐
ceipt in connection with a coconspirator are more than suffi‐
cient to constitute “prima facie evidence of … authenticity,” 
despite  uncertainty  surrounding  the  specific  declarant.  De 
Gudino, 722 F.2d at 1355. This is all that is required under Rule 
901(b)(4). Fluker, 698 F.3d at 999. 
  In addition, Turner asserts that the Consulting Agreement 
was inadmissible hearsay. Because the Consulting Agreement 
was a coconspirator statement, we hold that it was properly 
admitted as non‐hearsay, pursuant to Rule 801(d)(2)(E). 
    Federal  Rule  of  Evidence  801(d)(2)(E)  provides  that  “a 
statement … is not hearsay” if it “is offered against an oppos‐
12                                                     No. 15‐1175 

ing party and … was made by the party’s coconspirator dur‐
ing and in furtherance of the conspiracy.” A statement is ad‐
missible  under  Rule  801(d)(2)(E)  “if  the  government  proves 
by a preponderance of the evidence that (1) a conspiracy ex‐
isted;  (2)  the  defendant  and  the  declarant  were  members  of 
the  conspiracy;  and  (3)  the  statement  was  made  during  the 
course and in furtherance of the conspiracy.” United States v. 
Cruz‐Rea, 626 F.3d 929, 937 (7th Cir. 2010). 
    In  this  case,  the  facts establishing  the  Consulting  Agree‐
ment’s  authenticity  under  Rule  901(b)(4)  also  satisfy  Rule 
801(d)(2)(E). See De Gudino, 722 F.2d at 1356 (“The contents of 
the  [authenticated  documents]  also  establish  the  [authenti‐
cated  documents]  as  co‐conspirator  statements  admissible 
under rule 801(d)(2)(E) of the Federal Rules of Evidence.”). As 
discussed, the government provided evidence, based on the 
Consulting  Agreement’s  distinctive  characteristics  and  the 
circumstances surrounding its transmission, that the Consult‐
ing  Agreement’s  declarant  was  a  coconspirator  who  shared 
the document to help achieve payment for lobbying services, 
a goal of the conspiracy. Moreover, Turner’s argument about 
the uncertain identity of the Consulting Agreement’s declar‐
ant also fails in the context of Rule 801(d)(2)(E). This court has 
explicitly held that it is “wrong to suggest that it is necessary 
to know the precise identity of a coconspirator before state‐
ments can be admitted under Rule 801(d)(2)(E).” United States 
v. Smith, 223 F.3d 554, 570 (7th Cir. 2000). Hence, the district 
court did not abuse its discretion in admitting the authenti‐
cated Consulting Agreement as a coconspirator statement un‐
der Rule 801(d)(2)(E). 
No. 15‐1175                                                        13 

   B. Instructions to the Jury 
    Next, Turner contests the district court’s jury instructions 
for  Count  Three  on  three  grounds.  First,  he  argues  that  the 
court  erred  in  its  definition  of  “willfully”  or  “willfulness.” 
Second, Turner contends that the court erred by not requiring 
jury unanimity with regard to the specific Zimbabwean SDNs 
for whom services were provided. Third, he argues that the 
court  constructively  amended  the  indictment  by  including 
SDN Mumbengegwi. 
    “We review de novo whether jury instructions accurately 
summarize the law, but give the district court substantial dis‐
cretion  to  formulate  the  instructions  provided  that  the  in‐
structions represent a complete and correct statement of the 
law.” United States v. Daniel, 749 F.3d 608, 613 (7th Cir. 2014) 
(internal quotation marks omitted). If this court “determine[s] 
that the instructions accurately summarize the law, [we] re‐
view[] the district court’s phrasing of the instruction for abuse 
of discretion. Reversal is warranted only where the reviewing 
court is left with the definite and firm conviction that a mis‐
take has been committed.” Id. (citation and internal quotation 
marks omitted). 
   1. Willfulness Definition 
   Turner starts by disputing the district court’s definition of 
“willfulness” or “willfully.” 
    The district court’s jury instructions stated: “Count Three 
of the indictment charges [Turner] with willfully conspiring 
to provide services on behalf of and for the benefit of certain 
specially  designated  nationals,  specifically  Robert  Mugabe, 
Gideon  Gono,  Simon  Moyo,  or  Samuel  Simbarashe  Mum‐
bengegwi,  without  first  having  obtained  a  license  from  the 
14                                                          No. 15‐1175 

United States Department of the Treasury.” (Trial Tr. vol. VI, 
130,  Oct.  7,  2014.)  The  district  court  provided  the  following 
definition for the term “willfully:” 
       As used in Count 3, the defendant acted willfully if 
       he acted intentionally and purposefully with the in‐
       tent  to  do  something  the  law  forbids,  that  is,  with 
       bad purpose to disobey or to disregard the law. The 
       defendant need not be aware of the specific law or 
       rule  that  …  his  conduct  would  violate.  In  other 
       words, the defendant does not have to know that his 
       conduct  would  violate  a  particular  law,  executive 
       order or federal regulation, but he must act with the 
       intent to do something the law forbids.  
(Trial Tr. vol. VI, 131, Oct. 7, 2014.) 
    On  appeal,  Turner  claims  that  the  district  court’s  defini‐
tion misstates the law. He argues, instead, that the definition 
of  “willfulness”  requires  “that  the  government  must  show 
that [Turner] acted with ‘the specific intent to do something 
the law forbids … i.e. providing services to Specially Desig‐
nated Nationals.’” (Appellant Br. 27.) 
    In the present case, the district court’s definition of “will‐
fulness”  accurately  summarized  the  law  because  it  is  con‐
sistent with the Supreme Court’s decision in Bryan v. United 
States, 524 U.S. 184 (1998). 
    In Bryan, the Supreme Court addressed the meaning of the 
term “willfully” for a defendant convicted of “‘willfully’ deal‐
ing in firearms without a federal license.” Id. at 186. The Court 
held  that  the  traditional  definition  of  “willfully”  applied—
that the government only needed to prove “knowledge that 
the  conduct  is  unlawful.”  Id.  at  192.  The  court  expressly  re‐
jected the defendant’s arguments for “a more particularized 
No. 15‐1175                                                            15 

showing”—that  the  defendant  knew  that  a  specific  federal 
law prohibited his conduct. Id. In reaching its conclusion, the 
Court  affirmed  the  district  court’s  explanation  of  the  term 
“willfully,” which read: 
       A  person  acts  willfully  if  he  acts  intentionally  and 
       purposely and with the intent to do something the 
       law forbids, that is, with the bad purpose to disobey 
       or to disregard the law. Now, the person need not be 
       aware  of  the  specific  law  or  rule  that  his  conduct 
       may be violating. But he must act with the intent to 
       do something the law forbids.  
Id. at 190 (internal quotation marks omitted). 
    Here, the district court did not commit any error. The dis‐
trict  court  accurately  stated  the  law—its  definition  of  “will‐
fully” is consistent with Bryan’s holding that, for willfulness, 
“the  traditional  rule  that  ignorance  of  the  law  is  no  excuse; 
knowledge  that  the  conduct  is  unlawful  is  all  that  is  re‐
quired.” Id. at 196. Turner’s argument for a specific intent re‐
quirement  was  the  very  argument  rejected  by  the  Bryan 
Court.  Id.  at  192–96.  Additionally,  the  district  court  did  not 
abuse its discretion with its phrasing—its definition of “will‐
fully” closely tracks the explanation of “willfully” upheld by 
the Bryan Court. 
    Turner contends that this court has sometimes required a 
more  particularized  definition  of  “willfulness,”  relying  pri‐
marily on United States v. Dobek, 789 F.3d 698 (7th Cir. 2015). 
In Dobek, an engineer who sold canopy seals to the Venezue‐
lan Air Force was convicted of exporting munitions to Vene‐
zuela  without  a  State  Department  license,  in  violation  of  22 
U.S.C. § 2778(b)(2), (c), and 22 C.F.R. §§ 121.1, 123.1, 127.1. Id. 
at 699. In holding that “willfully” required “knowledge by the 
16                                                         No. 15‐1175 

defendant … that he needed a license to export the munitions 
that he exported,” the Dobek court provided the following rea‐
soning: 
       Ordinarily  a  person  is  conclusively  presumed  to 
       know the law … But this principle, sensible when a 
       person  is  bound  to  know  that  what  he  is  doing  is 
       wrong, breaks down when a person who does not 
       know  of  the  law  prohibiting  what  he  does  has  no 
       reason  to  think  that  heʹs  acting  wrongfully.  Espe‐
       cially when the law is a regulation rather than a stat‐
       ute. He may not be aware of a regulation imposing 
       an embargo on the export of a product to a particular 
       country when it is a product that is commonly ex‐
       ported. The United States is the worldʹs largest ex‐
       porter of munitions. 
Id. at 700. The Dobek court, however, affirmed the defendant’s 
conviction  under  harmless  error  review  because  “the  evi‐
dence that the violation was willful was overwhelming,” even 
under a heightened willfulness definition. Id. at 702. 
     In this case, even if we were to give Turner the benefit of a 
heightened willfulness definition,  similar to  the standard  in 
Dobek, his claim would still fail under harmless error review, 
similar  to  the  outcome  in  Dobek.  Turner  arranged  meetings 
and correspondence between U.S. and Zimbabwean officials 
in  order  to  discuss  the  lifting  of  the  “sanctions”—Executive 
Orders 13288 and 13391 and 31 C.F.R. § 541.101 et seq. In other 
words, he provided services to the SDNs to assist in lifting the 
prohibitions against providing services to the SDNs. Turner 
was clearly aware that his conduct was unlawful, even under 
a heightened definition of willfulness, and therefore “the evi‐
dence that  [Turner’s] violation  was willful was overwhelm‐
ing.” Dobek, 789 F.3d at 702. 
No. 15‐1175                                                       17 

   Accordingly,  the  district  court’s  definition  of  “willfully” 
was proper and there was no abuse of discretion in its phras‐
ing. 
   2. Jury Unanimity Regarding Specific SDNs 
   Turner also argues that “the jury should have had to unan‐
imously decide which Specially Designated National Turner 
conspired to provide services on behalf of” (Appellant Br. 30.) 
Turner had presented this argument as part of his proposed 
jury instructions, which the court rejected. 
    Instead, the district court provided the following instruc‐
tions for the first element of Count Three: “To find the defend‐
ant guilty of the crime charged in Count 3, you must find that 
the government has proven … that two or more U.S. persons 
agreed to provide services on behalf of or for the benefit of a 
specially designated national.” (Trial Tr. vol. VI, 130, Oct. 7, 
2014.) 
    The Supreme Court has held that while jury unanimity is 
required for each principal element of a crime, “‘a federal jury 
need not always decide unanimously which of several possi‐
ble  sets  of  underlying  brute  facts  make  up  a  particular  ele‐
ment, say, which of several possible means the defendant used 
to commit an element of the crime.’” Daniel, 749 F.3d at 613 
(quoting Richardson v. United States, 526 U.S. 813, 817 (1999). 
    As a result, in Turner’s case, we must determine if the par‐
ticular SDN on whose behalf Turner conspired to provide ser‐
vices for constitutes an element or a means of the offense. We 
conclude that it is a means, rather than an element, of Turner’s 
offense. 
   We start by examining the language of the statute and reg‐
ulations  underlying  Turner’s  offense.  Turner  was  convicted 
18                                                        No. 15‐1175 

of conspiring to provide services on behalf of, or for the ben‐
efit  of,  Zimbabwean  SDNs,  in  violation  of  the  IEEPA,  50 
U.S.C.  § 1705(c),  and  31  C.F.R.  §§ 541.201,  541.204,  and 
541.405. 
   The IEEPA makes it unlawful for “a person to violate, at‐
tempt  to  violate,  conspire  to  violate,  or  cause  a  violation  of 
any license, order, regulation, or prohibition issued under this 
chapter.” 50 U.S.C. § 1705(a). This offense does not mention 
SDNs, let alone require a unanimous jury finding as an ele‐
ment the specific SDNs for whom services were performed. 
    We  next  consider  31  C.F.R.  §§ 541.201,  541.204,  and 
541.405, which implement Executive Orders 13288 and 13391, 
which,  in  turn,  were  issued  pursuant  to  the  IEEPA.  Sec‐
tion 541.201(a)(1)  prohibits  transactions  of  all  property  be‐
longing to “[t]he persons listed in the Annex to Executive Or‐
der 13288 of March 6, 2003, as amended by Executive Order 
13391 of November 22, 2005.” There, “persons” are the Zim‐
babwean  SDNs.  Section 541.204(b)  prohibits  “[a]ny  conspir‐
acy formed to violate any of the prohibitions set forth in this 
part.” Section 541.405(a)(1) prohibits “services performed” by 
U.S.  persons  “[o]n  behalf  of  or  for  the  benefit  of  a  person 
whose property and interests in property are blocked pursu‐
ant to § 541.201(a).” 
    Again,  there  is  nothing  in  the  language  of  these  regula‐
tions  to  indicate  that  the  jury  must  unanimously  find  as  an 
element  the  specific  SDNs  for  whom  services  were  per‐
formed.  In  fact,  the  language  of  the  regulations  is  worded 
broadly,  so  as  to  encompass  any  combination  or  group  of 
SDNs—“[t]he persons listed in the Annex” and “a person whose 
property  and  interests  in  property  are  blocked” 
§§ 541.201(a)(1), 541.405(a)(1)  (emphasis  added).  Thus,  the 
No. 15‐1175                                                                    19 

relevant statutory and regulatory language indicates that the 
specific SDN is a means, rather than an element, of Turner’s 
offense. 
    Turner’s  argument  is  similar  to  the  one  rejected  by  this 
court in United States v. Griggs, 569 F.3d 341 (7th Cir. 2009). In 
Griggs¸ a defendant convicted of conspiring to further a Ponzi 
scheme challenged the jury instructions, arguing that the jury 
should have been required to agree unanimously on an overt 
act that at least one of the conspirators had committed. Id. at 
342–43. Our decision in Griggs rejected the defendant’s argu‐
ment, holding that “[t]he law distinguishes between the ele‐
ments of a crime, as to which a jury must be unanimous, and 
the means by which the crime is committed.” Id. at 343 (citing 
Richardson, 526 U.S. at 817–18 and Schad v. Arizona, 501 U.S. 
624, 631, 649 (1991)). Applying this rule, we determined that 
the  jurors  had  agreed  unanimously  on  the  defendant’s 
crime—“that he had taken a step toward accomplishing the 
goal of the conspiracy.” Id. at 344. We further held, in contrast, 
that it was “inconsequential” that the jury might have disa‐
greed on the means of the crime, namely the overt acts or spe‐
cific steps taken in carrying out the offense. Id.2 
   Like Griggs, here, as the government points out, even if the 
jurors in Turner’s case had disagreed on which particular SDN 
that Turner conspired to provide services for, such disagree‐
ment  would  not  mean  that  the  jurors  also  disagreed  on 
                                                 
2 We note that the Griggs court did assess that the jury “may not have been 

unanimous  about  the  elements  of  [defendant’s]  crime”  but  then  deter‐
mined it was harmless error. 569 F.3d at 344–45. However, this assessment 
does  not  affect  Griggs’s  conclusion,  pursuant  to  Richardson,  that a  crime 
and its  elements  required  jury unanimity,  but  the  means  of  committing 
the crime did not. 
20                                                     No. 15‐1175 

whether Turner conspired to provide services for an SDN. (Ap‐
pellee Br. 32–33.) In other words, the identities of the particu‐
lar  SDNs  are  a  means,  not  an  element,  of  Turner’s  offense. 
Therefore, it did not require jury unanimity. 
    Turner  relies  heavily  on  Richardson  to  support  his  argu‐
ment  that  the  particular  SDN  for  whom  services  were  pro‐
vided is an element of the offense. In Richardson, the Supreme 
Court  interpreted  the  Continuing  Criminal  Enterprise 
(“CCE”) statute, 21 U.S.C. § 848, holding that to convict a de‐
fendant, jurors must unanimously agree not only that the de‐
fendant committed some “continuing series of violations” but 
also on “each individual violation” that made up the contin‐
uing  series.  526  U.S.  at  820,  824  (internal  quotation  marks 
omitted). In reaching this conclusion, the Supreme Court ex‐
amined the language and legal tradition of the CCE statute in 
order to determine congressional intent, as well as the poten‐
tial  unfairness  that  would  befall  defendants  if  the  predicate 
offenses were not deemed to be elements. Id. at 818–24; see also 
United States v. Pollock, 757 F.3d 582, 587 (7th Cir. 2014) (sum‐
marizing Richardson’s holding and reasoning). 
   Turner’s reliance on Richardson, however, is misplaced. In 
United States v. Gibson, in declining to apply Richardson to re‐
quire that the specific form of pecuniary gain was an element 
of murder‐for‐hire under 18 U.S.C. § 1958(a), this court held 
that  Richardson’s  analysis  was  “specific  to  the  CCE  statute.” 
530 F.3d 606, 611–12 (7th Cir. 2008). In the present case, Turner 
was  convicted  of  violating  the  IEEPA,  not  the  CCE  statute, 
and therefore Richardson does not apply. Turner also fails to 
present any cogent arguments for applying Richardson to the 
IEEPA based on statutory language, legal tradition, or unu‐
No. 15‐1175                                                      21 

sual  risk  to  defendants—the  types  of  arguments  found  per‐
suasive in Richardson. See Pollock, 757 F.3d at 587 (declining to 
extend Richardson to a felon in possession offense after analy‐
sis under the “Richardson factors”). Because Richardson’s anal‐
ysis was specific to the CCE statute, this court and our sister 
circuits have routinely declined to apply it to other offenses. 
See, e.g., id. (rejecting the argument that possession of a specific 
firearm was an element of a felon in possession charge under 
18 U.S.C. § 922(g)); United States v. Lee, 317 F.3d 26, 37–40 (1st 
Cir.  2003)  (rejecting  the  argument  that  the  specific  devices 
possessed was an element of possession of counterfeit or un‐
authorized  access  devices  under  18  U.S.C.  § 1029(a)(3)).  As 
such, we decline to apply Richardson to Turner’s case. 
    In the alternative, Turner contends that “[a]t a minimum, 
the particular SDN is an object of the conspiracy,” which also 
requires jury unanimity. (Appellant Br. 33.) This contention is 
meritless and simply repackages his previous argument. For 
Count Three, Turner’s jury instructions named four SDNs—
Mugabe,  Gono,  Moyo,  and  Mumbengegwi—and  required 
that the government prove as an element “that two or more 
US persons agreed to provide services on behalf of or for the 
benefit of a specially designated national.” (Trial Tr. vol. VI, 
130, Oct. 7, 2014 (emphasis added).) In other words, the object 
of the conspiracy was providing services for any combination 
of the named SDNs. As discussed, the identity of the particu‐
lar SDN is a means, not an element of Turner’s offense. There‐
fore, Turner’s contention fails. 
   3. Constructive Amendment 
    Turner also contends that the district court’s jury instruc‐
tions constructively amended his indictment because Count 
Three of the indictment did not include SDN Mumbengegwi, 
22                                                     No. 15‐1175 

but the court’s jury instructions for Count Three did include 
this individual. 
     Turner  raises  his  claim  under  the  Fifth  Amendment, 
which provides that “[n]o person shall be held to answer for 
a … crime, unless on a presentment or indictment of a Grand 
Jury.” U.S. Const. amend. V. “A constructive amendment to 
an  indictment  occurs  when  either  the  government  …,  the 
court …, or both, broadens the possible bases for conviction 
beyond  those  presented  by  the  grand  jury.”  United  States  v. 
Cusimano, 148 F.3d 824, 829 (7th Cir. 1998) (internal quotation 
marks  omitted).  “However,  not  all  variations  in  proof  that 
contradict  or  supplement  verbiage  in  the  indictment  rise  to 
the level of constructive amendments.” United States v. Phil‐
lips, 745 F.3d 829, 832 (7th Cir. 2014) (internal quotation marks 
omitted). Rather, the offense “charged in the indictment must 
be materially different or substantially altered at trial, [so that] 
it is impossible to know whether the grand jury would have 
indicted for the crime actually proved.” Id. (alteration in orig‐
inal and internal quotation marks omitted). 
    In this case, Count Three of the indictment charged Turner 
and Ben Israel with “willfully conspir[ing] to provide services 
on behalf of and for the benefit of Specially Designated Na‐
tionals  Robert  Mugabe,  Gideon  Gono,  and  Simon  Khaya 
Moyo,” in violation of the IEEPA and implementing regula‐
tions. (R. 38 at 18.) 
    After  closing  arguments,  however,  the  district  court  in‐
structed the jury that, “Count Three … charges the defendant 
with willfully conspiring to provide services on behalf of and 
for the benefit of certain specially designated nationals, spe‐
No. 15‐1175                                                          23 

cifically, Robert Mugabe, Gideon Gono, Simon Moyo, or Sam‐
uel  Simbarashe  Mumbengegwi.”  (Trial  Tr.  130,  vol.  VI,  Oct.  7, 
2014. (emphasis added)) 
    Because Turner did not raise an objection below, this court 
reviews  his  constructive  amendment  claim  for  plain  error. 
Cusimano, 148 F.3d at 828. In this circumstance, we will only 
reverse if the constructive amendment constituted “a mistake 
so serious that but for it the [defendant] probably would have 
been  acquitted  in  order  for  us  to  reverse.”  Id.  (alteration  in 
original and internal quotation marks omitted). 
    In this case, Turner’s argument fails because it is similar to 
the one rejected by this court in Phillips. In Phillips, the defend‐
ant was charged with conspiracy to defraud the government 
and  presenting  a  false  claim,  and  the  indictment  only  men‐
tioned  two  fraudulent  tax  returns.  745  F.3d  at  832.  During 
trial, however, the government introduced evidenced of two 
additional fraudulent tax returns, arguing that “the unusual 
similarities among the four returns were proof of the conspir‐
acy.” Id. On appeal, the defendant argued that a constructive 
amendment had occurred.  
    The  Phillips  court  rejected  defendant’s  constructive 
amendment claim because “the indictment can be read natu‐
rally to include all four tax returns.” Id. The Phillips court fur‐
ther held that the fact that only two returns are mentioned in 
the indictment “does not preclude the government from rely‐
ing upon extremely similar evidence that also falls within the 
charged dates and of which [the defendant] clearly had no‐
tice.”  Id.  Consequently,  the  Phillips  court  held  that  no  con‐
structive amendment occurred. Id. at 833. 
24                                                     No. 15‐1175 

    Similarly,  there  was  no  constructive  amendment  of 
Turner’s indictment. As in Phillips, Count Three of Turner’s 
indictment can be read naturally to include SDN Mumbeng‐
egwi. Count Three explicitly states, “Paragraphs 1(a), (b), (c), 
(d) of Count One are reallaged here,” and Paragraph 1(b)(v) 
of  Count  One  specifically  identifies  Mumbengegwi  as  an 
SDN. (R. 38 at 2, 18.) Furthermore, like in Phillips, the evidence 
of  Turner’s  relationship  with  SDN  Mumbengegwi  was  ex‐
tremely similar to the evidence of Turner’s relationship with 
the other listed SDNs. And Turner clearly had notice regard‐
ing  SDN  Mumbengegwi,  who  was  specifically  identified  in 
Count One of the indictment. Phillips confirmed that the “ad‐
mission of evidence intricately related to the charged crimes 
…  does  not  constructively  amend  the  indictment,”  and  we 
hold  that  this  principle  firmly  controls  Turner’s  claim.  745 
F.3d at 832 (quoting United States v. Alhalabi, 443 F.3d 605, 614 
(7th Cir. 2006). Thus, Turner’s indictment was not construc‐
tively amended. 

      C. Interactions with Jury after Deliberations Began 
   Lastly,  Turner  challenges  the  district  court’s  interactions 
with the jury after deliberations had begun. 
     On October 7, 2014, at 3:05 p.m., the district judge asked 
the jurors to begin deliberations. The district judge then told 
the two alternate jurors that they could go home but were not 
formally excused because it was possible their services might 
still be needed. (Trial Tr. vol. VI, 137, Oct. 7, 2014.) 
   Approximately 45 minutes into deliberations, juror Chism 
sent the district judge a note that stated: “I have a funeral to 
go to tomorrow so I would like to know what you would like 
me to do.” (Id. at 142.) The district judge discussed the note 
No. 15‐1175                                                       25 

with  the  government  and  Turner,  and  they  agreed  that  the 
judge could confer with Chism about the situation ex parte in 
the jury room. 
    As  the  judge  was  walking  to  the  jury  room,  he  received 
another note from the jury inquiring about the schedule and 
Chism’s request. (Id. at 145.) The judge then had an ex parte 
conversation with Chism in front of the jury. Chism informed 
the judge that that the funeral was for his cousin, it would take 
place at 11 a.m. the following morning, and that he would not 
be available to deliberate at all the following day. The judge 
described Chism as “annoyed” and “angry.” (Id. at 146, 151.) 
   The judge returned to the courtroom and conferred with 
the government and Turner. The judge decided not to excuse 
Chism  for  the  following  reasons:  he  had  not  mentioned  the 
funeral until deliberations had begun, another juror had re‐
quested  time  off  for  an  uncle’s  funeral,  and  neither  funeral 
was for an immediate family member.  
   The district judge returned to the jury room and commu‐
nicated ex parte his decision with the jury, stating, “[w]eʹve de‐
cided that you need to go ahead and deliberate.” (Trial Tr. vol. 
VII, 5, Oct. 8, 2014.) According to the judge, Chism responded 
that “he would not return the following day regardless of the 
court’s order.” (R. 233 at 1.) 
    Again,  the  judge  went  back  to  the  courtroom  and  dis‐
cussed  the  situation  with  the  government  and  Turner.  Ulti‐
mately, the judge decided to excuse Chism. He reasoned that 
“deliberations had barely begun (if at all)” and if he allowed 
Chism  to  take  off  the  following  day,  he  would  also  have  to 
allow the other juror to go to a funeral, potentially extending 
the deliberations for over a week. (Id. at 2.) 
26                                                             No. 15‐1175 

   On  October  8,  2014,  the  next  alternate  juror,  Timothy 
Lambin, was called. After Lambin assured the district judge 
that  he had  not discussed  the case with anyone, the  district 
judge instructed the jury to begin deliberations from the be‐
ginning. On October 10, 2014, the jury reached its verdict. 
    On appeal, Turner argues that the district judge erred by: 
(1) replacing juror Chism with an alternate and (2) engaging 
in ex parte communications with the jury.  
      1. Replacement of Juror Chism with an Alternate 
   Turner first argues that the district judge improperly re‐
placed Chism with an alternate. 
   This court has held that a district court has discretion to 
replace a deliberating juror, pursuant to Federal Rule of Crim‐
inal Procedure Rule 24(c)(3), which provides: 
         Retaining Alternate Jurors. The court may retain alter‐
         nate  jurors  after  the  jury  retires  to  deliberate.  The 
         court must ensure that a retained alternate does not 
         discuss the case with anyone until that alternate re‐
         places  a  juror  or  is  discharged.  If  an  alternate  re‐
         places  a  juror  after  deliberations  have  begun,  the 
         court must instruct the jury to begin its deliberations 
         anew. 
United States v. Warner, 498 F.3d 666, 688–89 (7th Cir. 2007). 
    Accordingly, this court reviews a district court’s replace‐
ment of a deliberating juror with an alternate for an abuse of 
discretion. Id. at 690. If the district court has a “legitimate basis 
for th[e] decision [to replace a juror], there is no abuse of dis‐
cretion.” Id. (alteration in original) (emphasis added and in‐
ternal quotation marks omitted). 
No. 15‐1175                                                            27 

    Here, the district judge had a legitimate basis for excusing 
Chism. According to the district judge, Chism was “annoyed” 
and “angry,” and he had declared that he would not return 
the following day regardless of the district court’s order. This 
court has stated, “there is hardly anything that would make a 
juror  less  able  to  serve  than  his  failure  to  show  up.”  United 
States v. Almonacid, 70 F. App’x 390, 392 (7th Cir. 2003); see also 
United States v. Peters, 617 F.2d 503, 505 (7th Cir. 1980) (“[I]t is 
difficult  to imagine a more complete disqualification  than a 
failure to appear.”). Thus, the district court did not abuse its 
discretion in replacing Chism with an alternate. 
     Turner argues that the district court erred in not demon‐
strating  “good  cause”  to  dismiss  Chism.3  This  argument  is 
without merit because it is based on the incorrect Federal Rule 
of Criminal Procedure. Turner’s “good cause” argument and 
supporting cases are all premised on Rule 23(b)(3), which pro‐
vides: “[a]fter the jury has retired to deliberate, the court may 
permit a jury of 11 persons to return a verdict, even without a 
stipulation by the parties, if the court finds good cause to ex‐
cuse a juror.” See United States v. Araujo, 62 F.3d 930, 931 (7th 
Cir. 1995); United States v. Patterson, 26 F.3d 1127, 1128 (D.C. 
Cir. 1994); United States v. McFarland, 34 F.3d 1508, 1511 (9th 
Cir. 1995) (discussing Rules 23 and 24 but analyzing the dis‐
missal of a juror for “just cause” under Rule 23); United States 
v.  Tabacca,  924  F.2d  906,  913–15  (9th  Cir.  1991).  In  contrast, 



                                                 
3 Turner uses the term “just cause” in his argument. However, “[i]n cur‐

rent Rule 23(b), the term ‘just cause’ has been replaced with the more fa‐
miliar term ‘good cause,’ that appears in other rules. No change in sub‐
stance is intended.” Fed. R. Crim. P. 23(b), 2002 advisory committee note. 
28                                                       No. 15‐1175 

here,  the  district  judge  replaced  Chism  pursuant  to  Rule 
24(c)(3). Consequently, Turner’s argument fails. 
      2. Ex Parte Communications with the Jury 
    Turner next contends that the district judge had improper 
ex parte communications with the jury. He raises his claim un‐
der the Sixth Amendment’s Confrontation Clause, the Four‐
teenth  Amendment’s Due Process Clause, and  Federal Rule 
of Criminal Procedure 43. 
    This court has explained that a “defendant has a constitu‐
tional right to be present at all critical stages of a prosecution, 
but this right does not extend to every interaction between the 
court and the jury.” Winters v. Miller, 274 F.3d 1161, 1168 (7th 
Cir.  2001)  (citing  United  States  v.  Gagnon,  470  U.S.  522,  526 
(1985)). The “mere occurrence of an ex parte conversation be‐
tween a trial judge and a juror does not constitute a depriva‐
tion of any constitutional right. The defense has no constitu‐
tional right to be present at every interaction between a judge 
and a juror, nor is there a constitutional right to have a court 
reporter transcribe every such communication.” United States 
v. Bishawi, 272 F.3d 458, 461 (7th Cir. 2001) (quoting Rushen v. 
Spain, 464 U.S. 114, 119 (1983) (Stevens, J., concurring in judg‐
ment)). Instead, “the constitutional right to presence … exists 
where there is a reasonably substantial relation to the fullness 
of opportunity to defend against the charge and to the extent 
that a fair and just hearing would be thwarted by the defend‐
ant’s absence.” Id. at 461–62. (citing Gagnon, 470 U.S. at 526). 
Additionally,  “[t]he  broader,  procedural  right  to  be  present 
afforded by Federal Rule of Criminal Procedure 43 is likewise 
not without limits.” Id. at 462. 
No. 15‐1175                                                           29 

   In this case, Turner challenges the district judge’s ex parte 
communications  with  the  jury,  including  his  “conversation 
with the jury regarding replacing juror Chism” and his com‐
ment that “we are not going to be able to do this again …, it’s 
only that you had just begun that I am going to excuse” some‐
body. (Appellant Br. 42.) 
    This court determines whether ex parte contact violates a 
defendant’s constitutional or procedural right to presence un‐
der a harmless error standard. Bishawi, 272 F.3d at 462. Under 
this standard, this court will only reverse if the error affects 
the defendant’s “substantial rights,” which are those that af‐
fect the outcome of the case. Id. In other words, this court will 
“look to see if the communications had a prejudicial effect on 
the defendant and rendered the trial fundamentally unfair.” 
Moore v. Knight, 368 F.3d 936, 940 (7th Cir. 2004) (internal quo‐
tations marks omitted). We have held that “a right to presence 
violation  entitles  the  defendant  to  a  new  trial  only  if  the  ex 
parte  communication  at  issue  likely  affected  the  jury’s  ver‐
dict.” Bishawi, 272 F.3d at 462. 
    In the present case, Turner’s claim does not survive harm‐
less error review because he fails to establish that the ex parte 
communication likely affected the jury’s verdict. 
    As  an  initial matter, Turner  persuasively asserts that  his 
procedural right to presence under Rule 43 was violated. Rule 
43(a)  “entitles  a  defendant  to  be  present  at  all  stages  of  his 
trial,” and “[c]ommunication between the judge and the jury, 
or a single juror, is one of those stages.” United States v. Press‐
ley, 100 F.3d 57, 59 (7th Cir. 1996) (citing Fed R. Crim P. 43(a) 
and Rogers v. United States, 422 U.S. 35, 39 (1975)). Here, the 
30                                                        No. 15‐1175 

district court engaged in ex parte communications with mem‐
bers of the jury without Turner or his counsel being present, 
thereby violating Rule 43. 
    It is less clear, however, whether Turner has demonstrated 
that he is entitled to a presumption of prejudice. We have held 
that “[i]n a criminal case, any private communication … with 
a juror during a trial about the matter pending before the jury is, 
for  obvious  reasons,  deemed  presumptively  prejudicial.” 
Bishawi, 272 F.3d at 462. (alteration in original) (citing Remmer 
v. United States, 347 U.S. 227, 229 (1954)). This presumption, 
however, is “without question rebuttable.” Id. (citing Rushen, 
464 U.S. at 118–19).  
    Here,  the  record  shows  that  all  of  the  district  judge’s  ex 
parte communications with the jury pertained only to the re‐
placement of Chism, not the substance of the case. It is unclear 
whether these communications relate to “the matter pending 
before the jury” and at least one of our sister circuits has ex‐
pressly  distinguished  between  ex  parte  contacts  that  are 
“merely ministerial in nature” and those that constitute “sub‐
stantive  communications.”  United  States  v.  Martin,  777  F.3d 
984, 991 (8th Cir. 2015) (“A defendant is not prejudiced by ex 
parte contacts between judge and jury that are merely minis‐
terial in nature and not substantive communications.”) 
    Regardless, even if Turner was entitled to a presumption 
of prejudice, his claim fails to survive harmless error review 
because  these  ex  parte  contacts  did  not  likely  affect  the  out‐
come of the case. The alleged ex parte conversations regarding 
the replacement of Chism concerned a proper exercise of dis‐
cretion by the district court. And the district judge’s ex parte 
comment  had  no  determinable,  much  less  a  fundamentally 
unfair, effect on the deliberations—Chism was replaced by an 
No. 15‐1175                                                         31 

alternate and the jury subsequently returned a verdict. Thus, 
there is nothing to suggest that these ex parte communications 
impacted the outcome of the case. 
   Turner asserts that the other jurors might have disagreed 
with Chism and the ex parte communications might have al‐
lowed  them  to effectuate his removal.  His contention, how‐
ever,  is  pure  speculation.  Not  only  is  this  scenario  unsup‐
ported,  but  it  is  unlikely  given  that  the  deliberations  had 
“barely  begun  (if  at  all)”  and  the  jurors  “had  nothing  to  do 
with  making  that  decision  [to  replace  Chism].”  (Trial  Tr.  7, 
Oct. 8, 2014.) 
                         III. CONCLUSION 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED.